UNION PLANTERS CORPORATION

AMENDED AND RESTATED

1992 STOCK INCENTIVE PLAN

 

1. Definitions. In this Plan, except where the context otherwise indicates, the
following definitions apply:

1.1 "Award" means any Option or Restricted Stock award granted under the Plan.

1.2 "Agreement" means any written notice, agreement, contract, or other
instrument or document evidencing an Award.

1.3 "Board" means the Board of Directors of the Company.

1.4 "Cause" as a reason for a Participant's termination of employment shall have
the meaning assigned such term in the employment agreement, if any, between such
Participant and the Company or a Subsidiary, provided, however that if there is
no such employment agreement in which such term is defined, "Cause" shall mean
any of the following acts by the Participant, as determined by the Board: gross
neglect of duty, prolonged absence from duty without the consent of the Company,
intentionally engaging in any activity that is in conflict with or adverse to
the business or other interests of the Company, or willful misconduct,
misfeasance or malfeasance of duty which is reasonably determined to be
detrimental to the Company.

1.5 "Change in Control" means the occurrence of any of the following events:

1.5.1 The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (a) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (b) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this Section 1.5.1, the
following acquisitions shall not constitute a Change in Control: (w) any
acquisition directly from the Company, (x) any acquisition by the Company, (y)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (z)
any acquisition by any Person pursuant to a transaction which complies with
Sections 1.5.3.1, 1.5.3.2, and 1.5.3.3; or

1.5.2 Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

1.5.3 Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination,

1.5.3.1 all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 65% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and

1.5.3.2 no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and

1.5.3.3 at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.

1.6 "Code" means the Internal Revenue Code of 1986, as amended.

1.7 "Committee" means the committee referred to in Section 3. Unless otherwise
determined by the Board, the Salary and Benefits Committee of the Board shall be
the Committee.

1.8 "Common Stock" means the authorized but unissued common stock, par value $5,
of the Company.

1.9 "Company" means Union Planters Corporation.

1.10 "Covered Employee" means a covered employee as defined in Code Section
162(m)(3).

1.11 "Date of Grant" means the date on which an Option or Restricted Stock award
is granted by the action of the Committee.

1.12 "Disability" means a mental or physical disability as determined by the
Board in accordance with standards and procedures similar to those under the
Company's employee long-term disability plan, if any. At any time that the
Company does not maintain such a long-term disability plan, Disability shall
mean the inability of a Participant, as determined by the Board, to
substantially perform his or her regular duties and responsibility due to a
medically determinable physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of six consecutive months. The
Committee may require such medical or other evidence as it deems necessary to
judge the nature and permanency of the Participant's condition. Notwithstanding
the above, with respect to an Incentive Stock Option, Disability shall mean
Permanent and Total Disability as defined in Section 22(e)(3) of the Code.

1.13 "Exchange Act" means the Securities Exchange Act of 1934, as amended.

1.14 "Fair Market Value" of a share of Common Stock as of any date means the
amount equal to the closing price on such date for a share of Common Stock on
the New York Stock Exchange as reported in The Wall Street Journal or, in the
absence of reported sales on such date, the closing price on the immediately
preceding date on which sales were reported, or, if the Common Stock is not
traded on the New York Stock Exchange, then the Fair Market Value of such Common
Stock as determined by the Committee pursuant to a reasonable method adopted in
good faith for such purpose.

1.15 "Incentive Stock Option" means an Option that qualifies as an Incentive
Stock Option under Section 422 of the Code.

1.16 "Nonstatutory Stock Option" means an Option which is not an Incentive Stock
Option.

1.17 "Normal Retirement" means retirement at age 60 with at least 20 years of
service (i.e., 20 calendar years of employment each with 1000 hours or more of
service), or retirement at or after age 62 regardless of years of service.

1.18 "Option" means the right to purchase from the Company a specified number of
shares of Common Stock within a specified time period, which right shall be
designated as either an Incentive Stock Option or a Nonstatutory Stock Option.

1.19 "Option Period" means the period during which an Option may be exercised.

1.20 "Option Price" means the price per share at which an Option may be
exercised.

1.21 "Option Shares" means the shares of Common Stock subject to an Option as
set forth in the applicable Agreement.

1.22 "Participant" means a person who, as an employee, officer, or director of
the Company or any Subsidiary, has been granted an Award under the Plan.

1.23 "Plan" means the Union Planters Corporation Amended and Restated 1992 Stock
Incentive Plan, as amended from time to time.

1.24 "Qualified Performance-Based Award" means (i) an Option having an exercise
price equal to or greater than the Fair Market Value of the underlying Common
Stock as of the Date of Grant, or (ii) a Restricted Stock award that is intended
to qualify for the Section 162(m) Exemption and is made subject to performance
goals based on Qualified Performance Criteria.

1.25 "Qualified Performance Criteria" means one or more of the performance
criteria listed in Section 11.2 hereof upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.

1.26 "Reload Option" means an Option granted to a Participant upon the surrender
of shares of Common Stock in payment of the Option Price upon the exercise of an
Option or to satisfy any tax withholding requirement incident to the exercise of
an Option. The Option Price for any Reload Option shall be the Fair Market Value
at the date the Common Stock is surrendered as payment pursuant to Section
3.4.4. Other terms of the Reload Option shall be the same as contained in the
Option Agreement relating to the Option exercised.

1.27 "Restricted Stock" means shares of Common Stock awarded pursuant to the
provisions of Section 7.

1.28 "Section 162(m) Exemption" means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.

1.29 "Subsidiary" means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

2. Purpose. The purpose of the Plan is to provide a means to attract able
persons to remain in or to enter the employ or directorship of the Company or a
Subsidiary and to provide a means whereby the officers, employees and directors
can acquire and maintain stock ownership, thereby strengthening their concern
for the long-term welfare of the Company.

3. Administration. The Plan shall be administered by the Committee, which shall
be appointed by the Board or, at the discretion of the Board from time to time,
the Plan may be administered by the Board. The Committee shall consist of two or
more members of the Board. It is intended that the directors appointed to serve
on the Committee shall be "nonemployee directors" (within the meaning of Rule
l6b-3 under the Exchange Act) and "outside directors" (within the meaning of
Section 162(m) of the Code and the regulations thereunder) and that any such
members of the Committee who do not so qualify shall abstain from participating
in any decision to make or administer Awards that are made to Eligible
Participants who at the time of consideration for such Award are, or who are
anticipated to be become, either (i) Covered Employees or (ii) persons subject
to the short-swing profit rules of Section 16 of the Exchange Act. However, the
mere fact that a Committee member shall fail to qualify under either of the
foregoing requirements shall not invalidate any award made by the Committee,
which award is otherwise validly made under the Plan. The Board shall have the
power to fill vacancies on the Committee or to replace members of the Committee
with other members of the Board at any time. During any time that the Board is
acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 3) shall include the Board.

In addition to any other powers granted to the Committee, it shall have the
following powers subject to the express provisions of the Plan:

3.1 subject to the provisions of Sections 4, 5, 6, and 7, to determine in its
sole discretion the Participants to whom Options or Restricted Stock shall be
granted or awarded under the Plan, the number of shares which shall be subject
to each Award, the terms upon which, the times at which, and the periods within
which such Options may be acquired and exercised, and the terms and conditions
of Restricted Stock awards;

3.2 to grant Options to, and to award Restricted Stock to, Participants selected
by the Committee in its sole discretion;

3.3 to determine all other terms and provisions of each Agreement, which need
not be identical;

3.4 without limiting the foregoing, to provide in its sole discretion, in an
Agreement:

3.4.1 for an agreement by the Participant to render services to the Company or a
Subsidiary upon such terms and conditions as are specified in the Agreement,
provided that the Committee shall not have the power to commit the Company or
any Subsidiary to employ or otherwise retain any Participant;

3.4.2 for restrictions on the transfer, sale, or other disposition of Common
Stock issued to the Participant upon the exercise of an Option or for other
restrictions permitted by Section 7 with respect to Restricted Stock:

3.4.3 for an agreement by the Participant to resell to the Company, under
specified conditions, Common Stock issued upon the exercise of an Option or
awarded as Restricted Stock; and

3.4.4 for the payment of the Option Price upon the exercise of an Option
otherwise than in cash, including without limitation by delivery (including
constructive delivery) of shares of Common Stock (other than Restricted Stock)
valued at Fair Market Value on the date of exercise of the Option, or by a
combination of cash and shares of Common Stock; provided, however, that if
shares of Common Stock that were acquired otherwise than on the open market are
used to pay the Option Price, such shares must have been held by the Participant
as fully vested shares for at least six months;

3.4.5 for the automatic issuance of a Reload Option for the same number of
shares of Common Stock delivered as payment (or partial payment) of the Option
Price as provided in Section 3.4.4 above and, to the extent authorized by the
Committee, for the number of shares used to satisfy any tax withholding
requirement incident to the exercise of an Option as provided for in Section 8.
The number of shares covered by a Reload Option shall not exceed (i) the number
of shares of Common Stock, if any, surrendered as payment or (ii) the number of
shares remaining available for granting under the Plan, whichever shall be less.
No Reload Options shall issue to a Participant who exercises any Option pursuant
to the terms of this Plan following termination of his employment;

3.5 to require, whether or not provided for in the pertinent Agreement, of any
person acquiring or exercising an Option or acquiring Restricted Stock, at the
time of such exercise or acquisition, the making of any representations or
agreements which the Committee may deem necessary or advisable in order to
comply with the securities and tax laws of the United States or of any state;

3.6 to construe and interpret the Agreements and the Plan;

3.7 to make all other determinations and take all other actions necessary or
advisable for the administration of the Plan; and

3.8 to adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Subsidiary may operate, in order to assure the
viability of the benefits of Awards granted to Participants located in such
other jurisdictions and to meet the objectives of the Plan.

Notwithstanding the foregoing, grants of Options and Restricted Stock to
non-employee directors hereunder shall be made only in accordance with the
terms, conditions and parameters of a separate plan or plans for the
compensation of non-employee directors of the Company, and the Committee may not
otherwise make discretionary Awards hereunder to non-employee directors.

The Board or the Committee may expressly delegate to a special committee
consisting of one or more directors who are also officers of the Company some or
all of the Committee's authority under Sections 3.1 through 3.4 above with
respect to those eligible Participants who, at the time of grant are not, and
are not anticipated to be become, either (i) Covered Employees or (ii) persons
subject to the insider trading rules of Section 16 of the Exchange Act.

Any determinations or actions made or taken by the Committee pursuant to this
Section shall be binding and final.

4. Eligibility. Participants in the Plan (other than directors) shall be
selected by the Committee from among the employees and officers of the Company
or its Subsidiaries. Directors shall be Participants in the Plan only in
accordance with the terms, conditions and parameters of a separate plan or plans
for the compensation of non-employee directors of the Company.

5. Stock Subject to the Plan. As of January 31, 2002, there were remaining
available for Awards 4,382,926 shares of the 13,000,000 shares of Common Stock
authorized under the Plan. Effective upon the 2002 amendment to the Plan,
subject to the following paragraph and subject to adjustment as provided in
Section 9, the aggregate number of shares of Common Stock reserved for Awards
shall be 20,000,000 (an increase of 7,000,000 shares) of which not more than 20%
may be granted as Awards of Restricted Stock (whether vesting by continued
employment or other performance measures). To the extent that awards of
Restricted Stock exceed 10% of the shares authorized under the Plan, such Awards
in excess of 10% shall be subject to a minimum vesting period of three years, or
one year if the vesting is based on performance criteria other than continued
employment. Any Common Stock distributed pursuant to an Award may consist, in
whole or in part, of authorized and unissued Common Stock, treasury stock or
Common Stock purchased on the open market. To the extent that an Award is
canceled, terminates, expires, is forfeited or lapses for any reason, any shares
of Common Stock subject to the Award will again be available for the grant of an
Award under the Plan.

Notwithstanding any provision in the Plan to the contrary (but subject to
adjustment as provided in Section 9), (i) the maximum number of shares of Common
Stock with respect to one or more Options that may be granted during any one
calendar year under the Plan to any one Participant shall be 1,500,000, and (ii)
the maximum Fair Market Value (measured as of the Date of Grant) of any Awards
of Restricted Stock that may be received by any one Participant (less any
consideration paid by the Participant for such Award) during any one calendar
year under the Plan shall be $8,000,000.

6. Options.

6.1 Evidence of Grant. Each Option grant shall be evidenced by an Agreement,
which shall indicate whether the Option is intended to be a Nonstatutory Stock
Option or an Incentive Stock Option. Incentive Stock Options may not be granted
to a non-employee director.

6.2 Option Price. The Option Price shall be determined by the Committee and
specified in the Agreement, but the Option Price shall not be less than the
greater of 100% of the Fair Market Value of the Common Stock determined as of
the Date of Grant or the par value of the Common Stock. Notwithstanding the
prior sentence, the Option Price of a Nonstatutory Stock Option may be less than
100% of the Fair Market Value of the Common Stock as of the Date of Grant if:
(i) the Participant has entered into an agreement with the Company, pursuant to
which the grant of the Option is in lieu of the payment of compensation; and
(ii) the amount of such compensation when added to the Option Price equals at
least 100% of the Fair Market Value as of the Date of Grant of the shares
subject to the Option.

6.3 Option Period. The Option Period shall be determined by the Committee and
specifically set forth in the Agreement; provided, however, than an Option shall
not be exercisable after ten years from the Date of Grant.

6.4 Vesting. The vesting schedule for an Option shall be determined by the
Committee and specifically set forth in the Agreement. Notwithstanding the
stated vesting schedule, (i) in the event of a Change in Control of the Company
all Options granted under the Plan shall become fully vested, and (ii) in the
event, prior to a Change in Control, of the death, Disability, or Normal
Retirement of a Participant, or a Participant's termination of employment by the
Company without Cause, all Options granted to such Participant shall become
fully vested.

6.5 Exercise.

6.5.1 An Option shall, subject to the provisions of the Agreement under which it
was granted, be exercised in whole or in part by the delivery to the Company of
written notice of the exercise, in such form as the Committee may prescribe,
accompanied by full payment for the Common Stock with respect to which the
Option is exercised. The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Common Stock, or other property (including "cashless
exercise" arrangements); provided, however, that if shares of Common Stock that
were acquired otherwise than on the open market are used to pay the Option
Price, such shares must have been held by the Participant as fully vested shares
for at least six months.

6.5.2 Upon the death of a Participant, any Option exercisable on the date of
death may be exercised by the Participant's estate or by a person who acquires
the legal right to exercise such Option by bequest or inheritance or otherwise,
provided that such exercise occurs within the remaining Option Period. The
provisions of this Section shall apply notwithstanding the fact that the
Participant's employment may have terminated prior to death, but only to the
extent of any Options exercisable on the date of death.

6.6 Transferability.

6.6.1 Incentive Stock Options granted under the Plan shall not be transferable
otherwise than by will or the laws of descent and distribution, and may be
exercised during the lifetime of the Participant only by the Participant.

6.6.2 Nonstatutory Stock Options granted under the Plan shall not be
transferable otherwise than by will or the laws of descent and distribution,
except as provided by the Committee and specified in the Agreement or
thereafter. In the event of the assignment or transfer of a Nonstatutory Option,
the assignee or transferee shall be subject to the terms and conditions of the
Option as evidenced by this Plan which would otherwise apply to the Participant.
The Option shall not be assignable or transferable by such assignee or
transferee other than by will or by the laws of descent and distribution, and
shall be exercisable during such individual's lifetime only by such individual.

6.7 Special Rules for Incentive Stock Options.

6.7.1 All Incentive Stock Options granted under the Plan shall comply with the
provisions of the Code governing incentive stock options, and with all other
applicable rules and regulations.

6.7.2 To the extent that the aggregate Fair Market Value (determined on the date
the Option is granted) of Common Stock with respect to which an Incentive Stock
Option is exercisable for the first time by any Participant during any calendar
year exceeds $100,000, such Option shall be treated as a Nonstatutory Stock
Option.

6.7.3 Notwithstanding the designation of an Option in an Agreement as an
Incentive Stock Option, under current federal tax laws and regulations the tax
treatment available pursuant to Section 422 of the Code upon the exercise of an
Incentive Stock Option is not available to a Participant who exercises any
Incentive Stock Option more than (i) 12 months after the date of termination of
employment due to Disability or (ii) three months after the date of termination
of employment for any reason other than Disability or death.

6.8 Option Deferrals. The Committee may permit the Participant to defer the
issue or transfer of Common Stock which would otherwise be issued or transferred
to such Participant upon exercise of the Option. Such deferral shall be at a
time, in an amount, and in a manner that is in accordance with the terms and
conditions established by the Committee.

7. Restricted Stock Awards.

7.1 Terms of Restricted Stock Awards. Restricted Stock awards under the Plan
shall consist of shares of Common Stock granted to a Participant that are
restricted against transfer, subject to forfeiture, and subject to other terms
and conditions intended to further the purpose of the Plan as determined by the
Committee. Restricted Stock awards shall be evidenced by Agreements containing
provisions setting forth the terms and conditions governing such awards. Each
such Agreement for Restricted Stock must contain the following:

7.1.1 prohibitions against the sale, assignment, transfer, exchange, pledge,
hypothecation, or other encumbrance of (i) the shares awarded as Restricted
Stock, (ii) the right to vote such shares, and (iii) the right to receive
dividends thereon during the restriction period applicable to such shares;
provided, however, that the Participant shall have all the other rights of a
shareholder including, but not limited to, the right to receive dividends and
the right to vote such shares;

7.1.2 at least one term, condition, or restriction constituting a "substantial
risk of forfeitures" as defined in Section 83(c) of the Code;

7.1.3 such other terms, conditions, and restrictions as the Committee in its
discretion chooses to apply to the stock (including, without limitation,
provisions creating additional substantial risks of forfeiture);

7.1.4 the applicable period or periods of any terms, conditions, or restrictions
applicable to the Restricted Stock; provided, however, that the Committee in its
discretion may accelerate the expiration of the applicable restriction period
with respect to any part or all of the shares awarded to a Participant; and

7.1.5 the terms and conditions upon which any restrictions upon shares of
Restricted Stock awarded shall lapse and new certificates free of the foregoing
legend shall be issued to the Participant or his legal representative.

7.2 Evidence of Restricted Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine, including, without
limitation, registration by book entry. If certificates representing shares of
Restricted Stock are registered in the name of the Participant, certificates
must bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, such as the following:

"This certificate and shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in the Union Planters Corporation Amended and Restated 1992 Stock
Incentive Plan and an Agreement entered into between the registered owner and
Union Planters Corporation. Release from such terms and conditions shall be made
only in accordance with the provisions of the Plan and the Agreement, a copy of
each of which is on file with Union Planters Corporation."

7.3 Automatic Vesting in Certain Events. Notwithstanding any other provision
herein to the contrary, (i) in the event of a Change in Control of the Company
all awards of Restricted Stock under the Plan shall become fully vested, and
(ii) in the event, prior to a Change in Control, of the death, Disability, or
Normal Retirement of a Participant, all awards of Restricted Stock granted to
such Participant shall become fully vested.

7.4 Restricted Stock Deferrals. The Committee may permit the Participant to
defer the receipt of Common Stock upon the vesting of an award of Restricted
Stock. Such deferral shall be at a time, in an amount, and in a manner that is
in accordance with the terms and conditions established by the Committee.

8. Withholding Taxes. With respect to any taxable event arising as a result of
the Plan, the Company or any Subsidiary shall have the right to require the
Participant to remit to the Company cash or Common Stock in an amount sufficient
to satisfy any federal, state and/or local withholding tax requirements
(including the Participant's FICA obligation) prior to the delivery of any
certificate or certificates for such shares. Alternatively, the Company may
issue or transfer such shares of Common Stock net of the number of shares
sufficient to satisfy the minimum required withholding tax requirements (but not
more than such minimum). For withholding tax purposes, the shares of Common
Stock shall be valued on the date the withholding obligation is incurred.
Subject to the foregoing restrictions, all Participants shall have the right
under the Plan to elect to pay withholding taxes in cash, to have shares of
Common Stock withheld (but not for more than the minimum withholding
obligation), or to deliver previously owned shares to satisfy withholding tax
requirements; provided, however, that if shares of Common Stock that were
acquired otherwise than on the open market are used to satisfy withholding
obligations in excess of the minimum withholding obligation, such shares must
have been held by the Participant as fully vested shares for at least six
months.

9. Capital Adjustments. In the event of a corporate transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization and other share limits under Section 5 of the Plan shall be
adjusted proportionately, and the Committee may adjust Awards to preserve the
benefits or potential benefits of the Awards. Action by the Committee may
include: (i) adjustment of the number and kind of shares which may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the Option Price of outstanding Awards;
and (iv) any other adjustments that the Committee determines to be equitable. In
addition, the Committee may, in its sole discretion, provide (i) that Awards
will be settled in cash rather than Common Stock, (ii) that Awards will become
immediately vested and exercisable and will expire after a designated period of
time to the extent not then exercised, (iii) that Awards will be assumed by
another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Awards
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Common Stock, as of a specified date
associated with the transaction, over the exercise price of the Award, or (v)
any combination of the foregoing. The Committee's determination need not be
uniform and may be different for different Participants whether or not such
Participants are similarly situated. Any adjustment determined to be appropriate
by the Committee pursuant to this Section 9 shall be conclusive and shall be
binding upon the Participant. Without limiting the foregoing, in the event a
stock dividend or stock split is declared upon the Common Stock, the
authorization and other share limits under Section 5 shall be increased
proportionately, and the shares of Common Stock then subject to each Award shall
be increased proportionately without any change in the aggregate purchase price
therefor.

10. Termination of Employment. Whether military, government or other service or
other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A termination of
employment shall not occur (i) in a circumstance in which a Participant
transfers from the Company to one of its Subsidiaries, or transfers from one
Subsidiary to another Subsidiary, or (ii) in the discretion of the Committee as
specified at or prior to such occurrence, in the case of a spin-off, sale or
disposition of the Participant's employer from the Company or any Subsidiary. To
the extent that this provision causes Incentive Stock Options to extend beyond
three months from the date a Participant is deemed to be an employee of the
Company or a Subsidiary for purposes of Section 424(f) of the Code, the Options
held by such Participant shall be deemed to be Nonstatutory Stock Options.

11. Qualified Performance-Based Awards.

11.1 Options. The provisions of the Plan are intended to ensure that all Options
granted hereunder to any Covered Employee qualify for the Section 162(m)
Exemption, provided that the Option Price therefor is greater than or equal to
the Fair Market Value of the Common Stock as of the Date of Grant.

11.2 Restricted Stock; Qualified Performance Criteria. When granting any
Restricted Stock Award, the Committee may (but need not) designate such Award as
a Qualified Performance-Based Award, based upon a determination that the
recipient is or may be a Covered Employee with respect to such Award, and the
Committee wishes such Award to qualify for the Section 162(m) Exemption. If an
Award is so designated, the Committee shall establish performance goals for such
Award within the time period prescribed by Section 162(m) of the Code based on
one or more of the following Qualified Performance Criteria, which may be
expressed in terms of Company-wide objectives or in terms of objectives that
relate to the performance of a Subsidiary or a division, region, department or
function within the Company or a Subsidiary: (1) book value, (2) earnings per
share, (3) market capitalization, (4) net income, (5) price-earnings ratio, (6)
return on assets, (7) return on equity, (8) return on revenue, (9) return on
capital, (10) changes in working capital, (11) EBITDA (earnings before interest,
depreciation, taxes and amortization), (12) EBIT (earnings before interest and
taxes), (13) cash flow, (14) net profit before tax, (15) gross profit, (16)
operating profit, or (17) shareholder return.

11.3 Establishment of Performance Goals. Each Qualified Performance-Based Award
(other than an Option) shall be earned, vested and payable (as applicable) only
upon the achievement of performance goals established by the Committee based
upon one or more of the Qualified Performance Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided that (i) the Committee may
provide, either in connection with the grant thereof or by amendment thereafter,
that achievement of such performance goals will be waived upon the Participant's
death, Disability, Normal Retirement or termination of employment without Cause,
and (ii) the provisions of Section 7.3 shall apply notwithstanding this
sentence.

11.4 Certification of Performance. Any payment of a Qualified Performance-Based
Award granted with performance goals shall be conditioned on the written
certification of the Committee in each case that the performance goals and any
other material conditions were satisfied. Except as specifically provided in
Section 11.3 above, no Qualified Performance-Based Award may be amended, nor may
the Committee exercise any discretionary authority it may otherwise have under
the Plan with respect to a Qualified Performance-Based Award under the Plan, in
any manner to waive the achievement of the applicable performance goal based on
Qualified Performance Criteria or to increase the amount payable pursuant
thereto or the value thereof, or otherwise in a manner that would cause the
Qualified Performance-Based Award to cease to qualify for the Section 162(m)
Exemption.

11.5 Section 162(m) Award Limits. Section 5 above sets forth the maximum number
of Options and the maximum dollar value of Restricted Stock Awards that may be
granted under the Plan to a Participant in any one-year.

12. Termination or Amendment. The Board or the Committee shall have the power to
terminate the Plan and to amend it in any respect, provided, however, that if an
amendment to the Plan would, in the reasonable opinion of the Board or the
Committee, either (i) materially increase the benefits accruing to Participants,
(ii) materially increase the number of Shares issuable under the Plan, or (ii)
materially modify the requirements for eligibility, then such amendment shall be
subject to shareholder approval. Unless required by applicable law or
governmental regulations, no termination or amendment of the Plan shall
adversely affect the rights or obligations of the holder of any Option or
Restricted Stock granted under the Plan without his consent.

13. Modification and Substitution of Awards. Subject to the terms and conditions
and within the limitations of the Plan, the Committee may amend, modify or
terminate any outstanding Award without approval of the Participant; provided,
however, that (i) subject to the terms of the applicable Agreement, such
amendment, modification or termination shall not, without the Participant's
consent, reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment or termination; (ii) the original term of any Option may not be
extended without the prior approval of the shareholders of the Company; and
(iii) except as otherwise provided in Section 9, the Option Prices of
outstanding Options may not be reduced, directly or indirectly, without the
prior approval of the shareholders of the Company. Anything contained herein to
the contrary notwithstanding, Options may, at the discretion of the Committee,
be granted under this Plan in substitution for options to purchase shares of
capital stock of another corporation which is merged into, consolidated with, or
all or a substantial portion of the property or stock of which is acquired by,
the Company or a Subsidiary. The terms and conditions of the substitute options
so granted may vary from the terms and conditions set forth in this Plan to such
extent as the Committee may deem appropriate in order to conform, in whole or in
part, to the provisions of the options in substitution for which such Options
are granted. Such Options shall not be counted toward the annual share limit set
forth in the last paragraph in Section 5, except to the extent it is determined
by the Committee that counting such Options is required in order for the grants
of such Options hereunder to be eligible to qualify as "performance-based
compensation" within the meaning of Section 162(m) of the Code and the rules and
regulations thereunder.

14. Effectiveness and Term of the Plan. Following adoption by the Board on
February 20, 1992, the Plan first became effective on April 23, 1992, the date
its was approved by the shareholders of the Company. The Plan was scheduled to
expire on February 20, 2002. However, as of February 19, 2002, the Board
approved the Amended and Restated Plan in its current form, subject to approval
of the shareholders at the 2002 Annual Meeting. If so approved by the
shareholders, the Amended and Restated Plan will be reinstated as of the date of
the 2002 Annual Meeting and will expire on the tenth anniversary of such date,
unless sooner terminated by the Board pursuant to Section 12 hereof. No Options
or Restricted Stock may be granted between February 20, 2002 and the date that
the shareholders approve the Amendment and Restated Plan at the 2002 Annual
Meeting of Stockholders. The termination of the Plan on any date shall not
affect the validity of any Option or Restricted Stock outstanding on the date of
termination.

Any subsequent Plan amendments which require shareholder approval pursuant to
Section 13 are subject to approval by vote of the shareholders of the Company
within 12 months after their adoption by the Board. Subject to such approval,
any such amendments shall be effective on the date on which they are adopted by
the Board. Options and Restricted Stock which are dependent upon shareholder
approval of a Plan amendment may be granted prior to such approval, but shall be
subject to such approval. The date on which any Option or Restricted Stock grant
dependent upon shareholder approval of a Plan amendment is effective shall be
the Date of Grant for all purposes as if the Option or Restricted Stock grant
had not been subject to such approval; however, no Option or Restricted Stock
granted may be exercised prior to such shareholder approval.

15. Indemnification of Committee. In addition to such other rights of
indemnification as they may have as members of the Board or of the Committee,
the members of the Committee shall be indemnified by the Company against the
reasonable expenses, including attorneys' fees, actually and reasonably incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Option or Restricted Stock granted or awarded hereunder, and against
all amounts reasonably paid by them in settlement thereof or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, if such
members acted in good faith and in a manner which they believed to be in, and
not opposed to, the best interests of the Company.

16. General Provisions.

16.1 No Non-Express Rights. The establishment of the Plan shall not confer upon
any Participant any legal or equitable right against the Company or the
Committee except as expressly provided in the Plan.

16.2 No Employment Rights. The Plan does not constitute inducement or
consideration for the employment of any Participant, nor is it a contract
between the Company and any Participant. Participation in the Plan shall not
give any employee or officer any right to be retained in the employ of the
Company or any director the right to continue to serve as a director. The
Company retains the right to hire and discharge any Participant at any time,
with or without cause, as if the Plan had never been adopted.

16.3 No Alienation of Rights. The interests of any Participant under the Plan
are not subject to the claims of creditors and may not in any way be assigned,
alienated, or encumbered.

16.4 Governing Law and Interpretation. The Plan shall be governed, construed,
and administered in accordance with the laws of the state of Tennessee and in
accordance with the intention of the Company that Incentive Stock Options
granted under the Plan qualify as such under Section 422 of the Code, and that
Options granted under the Plan to officers and directors who are subject to
Section 16 of the Exchange Act qualify as exempt transactions under Exchange Act
Rule 16b-3.

16.5 Compliance. Each award under the Plan shall be subject to the requirement
that, if at any time the Committee shall determine that (i) the listing,
registration or qualification of the shares of Common Stock subject or related
thereto upon any securities exchange or under any state or federal law, or (ii)
the consent or approval of any government regulatory body, or (iii) an agreement
by the Participant with respect to the disposition of shares of Common Stock is
necessary or desirable as a condition of, or in connection with, the granting of
such award or the issue or purchase of shares of Common Stock thereunder, such
award may not be consummated in whole or in part unless such listing,
registration, qualification, consent, approval, or agreement shall have been
effected or obtained free of any conditions not acceptable to the Committee.

ORIGINAL PLAN APPROVAL:

Board of Directors - February 20, 1992

Stockholders - April 23, 1992

AMENDMENT NO. 1 APPROVAL:

Board of Directors - October 17, 1996

Stockholders -April 17, 1997

AMENDMENT NO. 2 APPROVAL:

Board of Directors--February 18, 1999

Stockholders--April 15, 1999

AMENDMENT NO. 3 APPROVAL:

Board of Directors--July 15, 1999

Stockholders--Not required

AMENDMENT NO. 4 APPROVAL:

Board of Directors--February 19, 2002

Stockholders--[April 18, 2002]

All of the above amendments are included herein in this Amended and Restated
1992 Stock Incentive Plan.